Citation Nr: 0828978	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 until 
September 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

As a procedural matter, the Board notes that the veteran has 
submitted VA outpatient treatment records since the case was 
certified for appeal.  This evidence was received after the 
last RO review.  The Board has accordingly reviewed the 
additional evidence but finds that some of it is duplicative 
of previous outpatient treatment records he has offered on 
his claim.  

To the extent that the treatment records are not duplicative, 
they are reflective of essentially on-going treatment and are 
nearly identical to the other records.  Accordingly, the 
Board concludes that there is no prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to review the evidence in question. 


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been manifested by no more than reduced reliability and 
productivity with "difficulty" in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

Throughout the rating period on appeal the veteran is 
assigned a 50 percent evaluation for PTSD pursuant to DC 
9411.  In order to be assigned the next-higher 70 percent 
rating, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board has reviewed the evidence of record and finds that 
the evidence does not support a higher rating.  First, 
although a January 2007 VA examination noted vague references 
to suicidal ideation, a March 2007 letter from a private 
treating psychologist indicated that the veteran should not 
be considered a threat to himself, and a June 2007 VA 
examination noted some passing suicidal thoughts, but no 
attempts.  VA outpatient treatment records from March 2006, 
June 2006, October 2006, January 2007, May 2007, August 2007, 
October 2007, and February 2008, indicated no suicidal 
ideation.  

Next, a March 2007 letter from a private treating 
psychologist noted that the veteran suffered from obsessional 
rituals; however, she did not provide examples but appears to 
have merely copied what was required for a 70 percent rating 
into the text of her letter.  No other treatment records 
support the private treating psychologist's findings.  As 
such, the weight of the evidence does not support a finding 
that he experiences obsessional rituals.  

Next, the evidence does not show that the veteran's speech 
has been intermittently illogic, obscure, or irrelevant.  
Although a September 2006 letter from a private treating 
psychologist related speech difficulties, VA outpatient 
treatment records from March 2006, June 2006, October 2006, 
May 2007, August 2007, October 2007, February 2008, all noted 
that his thought processes were goal-directed with tight 
associations.  Moreover, VA examination reports in January 
2007 and June 2007 referenced that his thought processes were 
logical, coherent and relevant.  

Despite the September 2006 letter and various VA outpatient 
treatment records which note speech of low tone and volume, 
the objective evidence does not show that he has any speech 
or thought disorders that would rise to the level of 
occupational and social impairment as contemplated by the 
next-higher 70 percent evaluation for the rating period on 
appeal.

Next, although a June 2007 VA examination report noted that 
the veteran reported panic attacks, upon further discussion 
the examiner indicated that he was actually describing 
angry/rageful reactions as opposed to actual panic attacks 
involving fear.  Additionally, even though the evidence of 
record discussed his problems relating to others, depressed 
mood, social isolation, and irritability, he does not appear 
to have impaired impulse control consisting of unprovoked 
irritability with periods of violence.  

Further, although a March 2007 letter from a private treating 
psychologist discussed that the veteran should be considered 
a threat to himself and others if provoked, nothing in the 
record suggests that he would engage in unprovoked periods of 
violence. In fact, at his January 2007 VA examination, he 
reported that he did not have anger control issues and stated 
that he just "walks away." 

The evidence of record also does not demonstrate any spatial 
disorientation. Rather, various VA outpatient treatment 
records and the January 2007 and June 2007 VA examination 
reports, consistently noted that his orientation was within 
normal limits. Additionally, although a few VA outpatient 
treatment records related that he had "let go appearance and 
self care," good self care and hygiene were reported in 
other VA outpatient treatment records.  In fact, the June 
2007 VA examination report stated that he was "well 
groomed."  

Next, the January 2007 VA examination report noted that the 
veteran "has significant difficulty in occupational and 
social relationships and some of this relates to his PTSD.  
There are other issues however that also impact his social 
and occupational functioning including a mood disorder and 
possible alcohol abuse." The relationship issues described, 
however, do not rise to the level of occupational and social 
impairment as contemplated with the next-higher 70 percent 
rating.

While the examiner noted "difficulty" with relationships, 
this finding is consistent with a 50 percent rating 
(difficulty in establishing and maintaining effective 
relationships) but not a 70 percent rating (an "inability" 
to establish and maintain effective relationships).  Also, of 
note, the veteran has been married for over 30 years and 
lives with his wife, after being displace due to Hurricane 
Katrina.  One outpatient treatment record reflected that his 
relationship with his wife was improving.  This is consistent 
with a 50 percent, but not a 70 percent, rating.

In concluding that a disability rating in excess of 50 
percent is not warranted here, the Board has also considered 
the veteran's Global Assessment of Functioning (GAF) score 
assigned in his various VA outpatient treatment records and 
at his January 2007 and June 2007 VA examinations.  GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM IV)).  

Here, the VA outpatient treatment records indicate GAF scores 
ranging from 45-55. The VA examinations in January 2007 and 
June 2007 both indicate GAF scores of 50.  In this regard, 
GAF, scores ranging from 41-50 reflect more serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 45 to 50, a higher rating is not 
warranted on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such GAF 
scores.  

The Board has considered the statements from the veteran 
regarding his service-connected PTSD. In particular, his 
belief that his disability picture is more severe than that 
contemplated by a 50 percent rating. 
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno, 6 Vet. App. at 
470. As a lay person, however, the veteran is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the veteran's belief that his symptoms 
are of such severity to warrant a higher rating however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record. 
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than his 
assessment of the severity of his disability. 

Next, the evidence of record does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. His reported 
inability to cope with other employees and customers is 
anticipated by the schedular criteria.  Further, the evidence 
does not show that he has been hospitalized because of PTSD.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2007) is not warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
November 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal within the November 2006 VCAA notice.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
veteran in November 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the November 2006 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his PTSD had increased in severity, including statements 
from individuals who could describe from their knowledge and 
personal observations in what manner his disability had 
become worse. 

Additionally, a May 2007 statement of the case (SOC) informed 
him of the specific rating criteria used for the evaluation 
of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. §3.321(b)(1), explaining that 
ratings are based upon the average impairments of earning 
capacity. 

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
correspondence.  For example in a VA Form 646 submitted in 
October 2007, he indicated that his PTSD warranted a 70 
percent evaluation based on the results of a March 2007 
private psychologist's letter which discussed that his PTSD 
has increased in severity and impairment. These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claim for an increased 
rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
Further, the veteran submitted private treatment records. 
Additionally, specific VA medical opinions pertinent to the 
issue were obtained in January 2007 and June 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A evaluation in excess of 50 percent for PTSD is denied



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


